Name: 84/657/EEC: Council Decision of 18 December 1984 on import quotas to be opened by Member States in respect of State-trading countries in 1985
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade policy
 Date Published: 1984-12-31

 Avis juridique important|31984D065784/657/EEC: Council Decision of 18 December 1984 on import quotas to be opened by Member States in respect of State-trading countries in 1985 Official Journal L 344 , 31/12/1984 P. 0001 - 0188+++++( 1 ) OJ NO L 346 , 8 . 12 . 1983 , P . 6 . ( 2 ) OJ NO L 374 , 31 . 12 . 1982 , P . 106 . COUNCIL DECISION OF 18 DECEMBER 1984 ON IMPORT QUOTAS TO BE OPENED BY MEMBER STATES IN RESPECT OF STATE-TRADING COUNTRIES IN 1985 ( 84/657/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3420/83 OF 14 NOVEMBER 1983 ON IMPORT ARRANGEMENTS FOR PRODUCTS ORIGINATING IN STATE-TRADING COUNTRIES , NOT LIBERALIZED AT COMMUNITY LEVEL ( 1 ) , AND IN PARTICULAR THE FIRST SUBPARAGRAPH OF ARTICLE 3 ( 1 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS CERTAIN CHANGES SHOULD BE MADE TO THE IMPORT QUOTAS FIXED FOR 1984 IN RESPECT OF STATE-TRADING COUNTRIES IN ORDER TO ADAPT THEM TO THE FORESEEABLE ECONOMIC SITUATION IN 1985 ; WHEREAS , WITH REGARD TO THE QUOTAS FOR IMPORTS UNDER OUTWARD PROCESSING ARRANGEMENTS OF THE TEXTILE PRODUCTS OF CATEGORIES 4 TO 8 , A CERTAIN MARGIN OF FLEXIBILITY SHOULD BE MAINTAINED IN THE ADMINISTRATION OF SUCH QUOTAS BY THE MEMBER STATES CONCERNED BY MEANS OF PROVISION FOR AUTOMATIC TRANSFER OF QUANTITIES FROM ONE CATEGORY TO ANOTHER ; WHEREAS TO THIS END THE EQUIVALENCES BETWEEN CATEGORIES PROVIDED FOR IN ANNEX I TO COUNCIL REGULATION ( EEC ) NO 3589/82 OF 23 DECEMBER 1982 ON COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ORIGINATING IN THIRD COUNTRIES ( 2 ) SHOULD BE APPLIED , HAS ADOPTED THIS DECISION : ARTICLE 1 MEMBER STATES SHALL OPEN , FOR 1985 , IN RESPECT OF STATE-TRADING COUNTRIES , THE IMPORT QUOTAS GIVEN IN THE ANNEXES HERETO . ARTICLE 2 1 . WITH REGARD TO UTILIZATION OF THE QUOTAS FOR IMPORTS UNDER OUTWARD PROCESSING ARRANGEMENTS OF THE TEXTILE PRODUCTS OF CATEGORIES 4 TO 8 , MEMBER STATES MAY TRANSFER QUANTITES FROM ONE OR MORE CATEGORIES TO ONE OR MORE OTHER CATEGORIES WITH REGARD TO THE SAME THIRD COUNTRY , WITHIN A TOTAL ANNUAL AMOUNT OF 20 % OF EACH QUOTA OF DESTINATION . WHERE THE QUANTITY RESULTING FROM THE APPLICATION OF THIS RATE IS LESS THAN 100 000 PIECES , THE TRANSFER OF A QUANTITY UP TO THIS AMOUNT SHALL BE PERMITTED FOR EACH QUOTA OF DESTINATION TO THE EXTENT THAT EQUIVALENT AMOUNTS ARE AVAILABLE IN THE CONTINGENT OR CONTINGENTS OF ORIGIN . 2 . THE EQUIVALENCES BETWEEN CATEGORIES , SET OUT IN ANNEX I TO REGULATION ( EEC ) NO 3589/82 , SHALL APPLY TO THE TRANSFERS REFERRED TO IN PARAGRAPH 1 . 3 . THE UTILIZATION OF THE QUOTAS FOR IMPORTS OF TEXTILE PRODUCTS UNDER OUTWARD PROCESSING ARRANGEMENTS SHALL BE THE SUBJECT , THREE TIMES A YEAR , OF CONSULTATIONS WITHIN THE COMMITTEE REFERRED TO IN ARTICLE 12 OF REGULATION ( EEC ) NO 3420/83 . THE MEMBER STATES CONCERNED SHALL TAKE THAT OPPORTUNITY TO PROVIDE THE COMMITTEE WITH STATISTICAL DATA ON THE AUTHORIZATIONS GRANTED AND IMPORTS EFFECTED IN RESPECT OF THE QUOTAS REFERRED TO IN THIS ARTICLE . THESE STATISTICS SHALL BE BROKEN DOWN BY CATEGORY AND BY COUNTRY OF ORIGIN . ARTICLE 3 UNLESS OTHERWISE INDICATED , THE IMPORT QUOTAS FOR THE UNITED KINGDOM FOR TEXTILE CATEGORIES 1 TO 114 SHALL APPLY ONLY TO PRODUCTS DEFINED IN ARTICLE 12 OF THE ARRANGEMENT REGARDING INTERNATIONAL TRADE IN TEXTILES . ARTICLE 4 THIS DECISION SHALL APPLY FROM 1 JANUARY 1985 . ARTICLE 5 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 DECEMBER 1984 . FOR THE COUNCIL THE PRESIDENT P . BARRY ANNEX CONTENTS ANNEX I : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM ALBANIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX II : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM BULGARIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX III : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM HUNGARY FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX IV : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM POLAND FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX V : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM ROMANIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX VI : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM CZECHOSLOVAKIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX VII : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE USSR FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX VIII : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE GERMAN DEMOCRATIC REPUBLIC FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX IX : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM THE PEOPLE'S REPUBLIC OF CHINA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX X : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM NORTH KOREA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX XI : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM VIETNAM FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 ANNEX XII : QUOTAS TO BE OPENED BY MEMBER STATES FOR IMPORTS FROM MONGOLIA FOR THE PERIOD 1 JANUARY TO 31 DECEMBER 1985 SEE OJ NO L 344 OF 31 . 12 . 1984 .